The prosecutor seeks to review his conviction by the Recorder's Court of Hoboken of being a disorderly person in violation of N.J.S.A. 2:201-1, et seq.
The sole question is whether the Recorder's Court was divested of jurisdiction by the creation of the Court of the Fourth Criminal Judicial District of Hudson County by chapter 201Pamph. L. 1940, et seq.; N.J.S.A. 2:212-4.1, et seq.
This same question was raised in the case of Lanning v.Hudson County Court of Common Pleas et al., 127 N.J.L. 10. The opinion in that case, being filed this day, is that the statute, supra, creating the Criminal Judicial District Courts does not divest the municipal criminal courts of jurisdiction to try and determine violations under the "Disorderly Persons Law,"supra. For the reasons therein expressed the writ in the instant case is dismissed, with costs. *Page 18